Case 1:10-cv-00539-BJR Document 183-1 Filed 04/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Yassin Muhiddin AREF, et al., )
Plaintiffs,

v. 5 Civil No. 1:10-cv-00539-BJR
William BARR, et al.,
Defendants. )

 

DECLARATION OF JON GUSTIN
I, Jon Gustin, hereby declare the following:

1. I amcurrently employed by the Federal Bureau of Prisons (BOP) of the United States
Department of Justice, as the Administrator of the BOP Residential Reentry Management Branch
(RRMB) in Central Office, located in Washington, D.C. I began working for the BOP in October
1997 and assumed my current position in June 2015. Prior to becoming the Administrator of
RRMB, I worked in community corrections since March 2002.

2. As the Administrator of the Residential Reentry Management (RRM) Branch, I have
oversight responsibilities for various detainees in BOP custody including those detained as part
of immigration cases, U.S. Marshals prisoners, and District of Columbia Code offenders.
Additionally, I provide administrative oversight to staff in the 24 RRM offices who in turn
oversee the approximately 180 contract Residential Reentry Centers,! (RRCs) and approximately
10,000 inmates housed therein and on home detention. As the Administrator of the RRM

Branch, I have access to the BOP computer database known as SENTRY.

 

' RRCs were formerly known as Community Corrections Centers (CCCs), and the current
Program Statement refers to them as CCCs.
Case 1:10-cv-00539-BJR Document 183-1 Filed 04/12/19 Page 2 of 2

3. According to SENTRY, on June 20, 2017, inmate Kifah Jayyousi, Register Number
39551-039, was released from the Federal Correctional Institution (FCI) Allenwood and
transferred via unescorted furlough to an RRC in Detroit, Michigan and was subsequently placed
on Home Confinement on August 22, 2017. On September 15, 2017, inmate Jayyousi completed

his term of imprisonment via Good Conduct Time and was released from the RRC.

In accordance with 28 U.S.C. § 1746, | declare under penalty of perjury that the foregoing is true

and correct.
/ wt (

id day of April 2019.

Executed this

es

  

 

ior Gustin, Administrator

esidential Reentry Management Branch
Federal Bureau of Prisons

Washington, D.C.
